DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the specification page 10, para [0049], lines 6 and 7, “the transport chains 58” is in error and must be replaced with “the transport chains 56” since “58” is the label designated for the punches.  Appropriate correction is required.

Claim Objections
Claims 1, 9 and 18 are objected to because of the following informalities: all these claims include a word “deviding” which appears to be due to typographical error. It is therefore suggested to replace “deviding” in all these claims with --dividing--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-11, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (US Patent No. 7,540,993) in view of Haslmayr et al. (US Patent No. 10,612,108).
	Regarding claim 1, Reinhold teaches a heat treatment installation for the production of shaped components  (for example a motor vehicle B-column, see column 1, lines 12-18 and column 2, lines 24-30) from semi-finished products of hardenable steel (7&16, see figures 2 and 4, respectively, also see abstract, column 2, lines 5-15 and column 4, lines 2-40), the components having at least two microstructural regions of different ductility or strength (see abstract and column 1, line 60-cvolumn 2, line 2), the heat treatment installation comprising: a continuous furnace (4&13  see figures 2 and 4, respectively, also see column 4, lines 2-40); a roller conveyor (6 &15, see figures 2 and 4, respectively, also see column 4, lines 2-21)  for transporting semi-finished products (7&16, see figures 2 and 4, respectively, also see column 4, lines 2-40) in a transport direction through a furnace chamber (4 and 13 see figures 2 and 4); said roller conveyor defining a lower supporting surface for said semi-finished products (see in figures 2 and 4, the workpieces 7 and 16 are supported by the respective rollers  6 and 15 as such); at least one upper partition wall (5a, see figure 2 and column 4, lines 2-12) extending in said transport direction at least along a part of said furnace chamber; and at least one lower partition wall (5 see figure 2 and column 4, lines 2-12) extending in said transport direction at least along a part of said furnace chamber; wherein said upper and lower partition walls (5a and 5) dividing said furnace chamber into a first sub-chamber (4d, see figure 2 and column 4, lines 2-12) and into a second sub-chamber (4c, see figure 2 and column 4, lines 2-12) thermally divided from said first sub-chamber; a heating system  (17, see figure 4 and column 4, lines 32-48) being configured for heating said first and second sub-chambers to different temperatures (see abstract, column 2, lines 5-56 and column 3, line 55-column 4, line 21); and a final treatment station configured for hot-forming or hardening (see column 4, lines 41-49) semi-finished products after heating within said furnace chamber. 
Reinhold also in figure 2 for example shows a lower partition (5) that is substantially touching or zero distance from the lower supporting surface of the roller conveyor (6) (i.e. which meets the claimed requirement of said at least one lower partition wall ending at a distance of a maximum of 10 mm below said lower supporting surface, because the claimed range encompasses a zero distance from the lower supporting surface).
	Reinhold teaches a roller conveyor but fails to teach a lifting-step chain conveyor for transporting semi-finished products in a transport direction through a furnace chamber as claimed. However, Haslmayr et al. teaches that in continuous heating furnaces or installations, it is known to use any one of chain conveyors, roller conveyor and lifting-step chain conveyor (see Haslmayr et al., column 4, lines 24-30) for transporting semi-finished products in a transport direction through a furnace chamber to be subjected to heat treatment (see Haslmayr et al., column 4, lines 24-30).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the heat treatment installation of Reinhold to use a lifting-step chain conveyor for transporting semi-finished products in a transport direction through a furnace chamber as exemplified by Haslmayr et al.; wherein doing so would amount to a mere substitution of one conveyor type for another in the same art with a reasonably expectation of success. Also see MPEP 2111.06. II.  Especially since the workpiece in the case of Reinhold is a steel blank which is also a semi-finished product of hardenable steel.
	Regarding claim 2, Reinhold in view of Haslmayr et al. teaches a heat treatment installation in which a first zone (4d, see Reinhold, figure 2)  is without any partition walls being configured for austenitizing (see Reinhold, column 2, lines 24-39 and column 3, lines 55-67)said semi-finished products, and a second zone (4c, see Reinhold, figure 2)  wherein said first and second sub-chambers are provided separated from one another by said partition walls (5 and 5a see Reinhold, figure 2). 
 	Regarding claims 4 and 5, Reinhold in view of Haslmayr et al. teaches a heat treatment installation in which the heating system comprises jacket radiant tubes (see Haslmayr et al., column 6, lines 49-52 and column 9, lines 33-38) and therefore configured for heating and cooling said first and second sub-chambers in the same manner as claimed.  
	Regarding claim 7, Reinhold in view of Haslmayr et al. teaches a lifting-step chain conveyor (see Haslmayr et al., column 4, lines 24-30) for transporting semi-finished products in a transport direction through a furnace chamber. Haslmayr et al., eventhough is silent with respect to the components parts of said conveyor; however, it would necessarily flow that the lifting-step chain conveyor of Haslmayr et al. being the same kind would have the same components parts and attributes in the same way as claimed to include a transport chains which are mounted displaceably on rollers, said transport chains defining a lower supporting surface, and punches arranged displaceably in a vertical direction for holding semi-finished products at an elevated 
level during a return movement of said transport chains.
	Regarding claim 8, Reinhold in figure 2, shows at least one lower partition wall 
(5) ends upwardly substantially at a level of a supporting surface of roller conveyor (6, also see Reinhold, column 4, lines 3-10); and Haslmayr et al. teaches lifting-step chain conveyor drive as a substitute for the roller conveyor of Reinhold, thus Reinhold and Haslmayr et al. as combined teaches and/or meets all aspects of the claim.
Regarding claim 9, Reinhold teaches a heat treatment installation for the production of shaped components  (for example a motor vehicle B-column, see column 1, lines 12-18 and column 2, lines 24-30) from semi-finished products of hardenable steel (7&16, see figures 2 and 4, respectively, also see abstract, column 2, lines 5-15 and column 4, lines 2-40), the components having at least two microstructural regions of different ductility or strength (see abstract and column 1, line 60-cvolumn 2, line 2), the heat treatment installation comprising: a continuous furnace (4&13  see figures 2 and 4, respectively, also see column 4, lines 2-40); a roller conveyor (6 &15, see figures 2 and 4, respectively, also see column 4, lines 2-21) for transporting semi-finished products (7&16, see figures 2 and 4, respectively, also see column 4, lines 2-40) in a transport direction through a furnace chamber (4 and 13 see figures 2 and 4); said roller conveyor defining a lower supporting surface for said semi-finished products (see in figures 2 and 4, the workpieces 7 and 16 are supported by the respective rollers  6 and 15 as such); at least one upper partition wall (5a- upper partition wall, see figure 2 and column 4, lines 2-12) extending in said transport direction at least along a part of said furnace chamber; and at least one lower partition wall (5 see figure 2 and column 4, lines 2-12) extending in said transport direction at least along a part of said furnace chamber and dividing said furnace chamber into a first sub-chamber (4d, see figure 2 and column 4, lines 2-12) and into a second sub-chamber (4c, see figure 2 and column 4, lines 2-12) thermally divided from said first sub-chamber; a heating system  (17, see figure 4 and column 4, lines 32-48) being configured for heating said first and second sub-chambers to different temperatures (see abstract, column 2, lines 5-56 and column 3, line 55-column 4, line 21); and a final treatment station configured for hot-forming or hardening (see column 4, lines 41-49) semi-finished products after heating within said furnace chamber. 
	Reinhold teaches a heating system configured for heating the first and second sub-chambers to different temperatures and a roller conveyor for the transport of semi-finished products but fails to teach a heating system configured for both heating and cooling; and a conveyor system in a form of a lifting-step chain conveyor for doing the same as claimed. However, Haslmayr et al. teaches that in continuous heating furnaces or installations, it is known to use any one of a chain conveyor, roller conveyor and lifting-step chain conveyor (see Haslmayr et al., column 4, lines 24-30) for transporting semi-finished products in a transport direction through a furnace chamber to be subjected to heat treatment (see Haslmayr et al., column 4, lines 24-30). Haslmayr et al. also teaches a heat treatment installation in which the heating system comprises jacket radiant tubes (see Haslmayr et al., column 6, lines 49-52 and column 9, lines 33-38). Thus, meeting the claimed requirement for both heating and cooling the first and second sub-chambers.  
	It would have been obvious to one of ordinary skill in the art before the effective 
filling date of the claimed invention to modify the heat treatment installation of Reinhold 
to use a lifting-step chain conveyor for transporting semi-finished products in a transport direction through a furnace chamber as exemplified by Haslmayr et al.; wherein doing so would amount to a mere substitution of one conveyor type for another in the same art with a reasonably expectation of success. Also see MPEP 2111.06. II.  Especially since the workpiece in the case of Reinhold is a steel blank which is also a semi-finished product of hardenable steel.
Regarding claim 10, Reinhold in view of Haslmayr et al. teaches a heat treatment installation in which a first zone (4d, see Reinhold, figure 2)  is without any partition walls being configured for austenitizing (see Reinhold, column 2, lines 24-39 and column 3, lines 55-67) said semi-finished products, and a second zone (4c, see Reinhold, figure 2)  wherein said first and second sub-chambers are provided separated from one another by partition walls (5 and 5a see Reinhold, figure 2). 
	Regarding claim 11, Reinhold in view of Haslmayr et al. teaches a heat treatment installation in which the first and second sub-chambers (4d and 4c, see figure 2 and column 4, lines 2-12) are separated from each other by upper and lower partition walls (5a and 5, see  figure 2 and column 4, lines 2-12) extending in a transport direction with a gap (see figure 2 shows a gap as such)  formed therebetween for passing semi-finished products therethrough. 
Regarding claim 13, Reinhold also in figure 2 for example shows the lower partition wall (5) substantially touching or zero distance from the lower supporting surface of the roller conveyor (6) (i.e. which meets the claimed requirement of said at least one lower partition wall ends at a distance of no more than 5 mm below a level of the lower supporting surface of said lifting-step chain conveyor,  because the claimed range encompasses a zero distance from the lower supporting surface). Thus, Reinhold and Haslmayr et al. as combined teaches and/or meets all aspects of the claim.
Regarding claim 14, Reinhold in figure 2, shows at least one lower partition wall 
(5) ends upwardly substantially at a level of a supporting surface of roller conveyor (6, also see Reinhold, column 4, lines 3-10); and Haslmayr et al. teaches lifting-step chain conveyor drive as a substitute for the roller conveyor of Reinhold, thus Reinhold and Haslmayr et al. as combined teaches and/or meets all aspects of the claim.	
	Regarding claim 16, Reinhold in view of Haslmayr et al. teaches a heat treatment installation in which the heating system comprises jacket radiant tubes (see Haslmayr et al., column 6, lines 49-52 and column 9, lines 33-38). Thus, meeting the claimed requirement for both heating and cooling the first and second sub-chambers.  
	Regarding claim 17, Reinhold in view of Haslmayr et al. teaches a lifting-step chain conveyor (see Haslmayr et al., column 4, lines 24-30) for transporting semi-finished products in a transport direction through a furnace chamber. Haslmayr et al., eventhough is silent with respect to the components parts of said conveyor; however, it would necessarily flow that the lifting-step chain conveyor of Haslmayr et al. being the same kind would have the same components parts and attributes in the same way as claimed to include a transport chains which are mounted displaceably on rollers, said transport chains defining a lower supporting surface, and punches arranged displaceably in a vertical direction for holding semi-finished products at an elevated level during a return movement of said transport chains.
Regarding claim 18, Reinhold teaches a heat treatment installation for the 
production of shaped components (for example a motor vehicle B-column, see column 
1, lines 12-18 and column 2, lines 24-30) from semi-finished products of hardenable steel (7&16, see figures 2 and 4, respectively, also see abstract, column 2, lines 5-15 and column 4, lines 2-40), the components having at least two microstructural regions of different ductility or strength (see abstract and column 1, line 60-cvolumn 2, line 2), the heat treatment installation comprising: a continuous furnace (4&13  see figures 2 and 4, respectively, also see column 4, lines 2-40) comprising a roller conveyor (6 &15, see figures 2 and 4, respectively, also see column 4, lines 2-21)  for transporting semi-finished products (7&16, see figures 2 and 4, respectively, also see column 4, lines 2-40) in a transport direction through a furnace chamber (4 and 13 see figures 2 and 4) said roller conveyor defining a lower supporting surface for said semi-finished products (see in figures 2 and 4, the workpieces 7 and 16 are supported by the respective rollers  6 and 15 as such); at least one upper partition wall (5a- upper partition wall, and  5-lower partition wall  see figure 2 and column 4, lines 2-12) extending in said transport direction at least along a part of said furnace chamber; at least one lower partition wall (5 see figure 2 and column 4, lines 2-12) extending in said transport direction at least along a part of said furnace chamber and dividing said furnace chamber into a first sub-chamber (4d, see figure 2 and column 4, lines 2-12) and into a second sub-chamber (4c, see figure 2 and column 4, lines 2-12) thermally divided from said first sub-chamber; a heating system  (17, see figure 4 and column 4, lines 32-48) being configured for heating said first and second sub-chambers to different temperatures (see abstract, column 2, lines 5-56 and column 3, line 55-column 4, line 21); and a final treatment station configured for hot-forming or hardening (see column 4, lines 41-49) semi-finished products after heating within said furnace chamber. 
	Reinhold teaches a roller conveyor but fails to teach a conveyor system in the form of a lifting-step chain conveyor for transporting semi-finished products in a transport direction through a furnace chamber as claimed. However, Haslmayr et al. teaches that in continuous heating furnaces or installations, it is known to use any one of a chain conveyor, roller conveyor and lifting-step chain conveyor (see Haslmayr et al., column 4, lines 24-30) for transporting semi-finished products in a transport direction through a furnace chamber to be subjected to heat treatment (see Haslmayr et al., column 4, lines 24-30).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the heat treatment installation of Reinhold to use a lifting-step chain conveyor for transporting semi-finished products in a transport direction through a furnace chamber as exemplified by Haslmayr et al.; wherein doing so would amount to a mere substitution of one conveyor type for another in the same art with a reasonably expectation of success. Also see MPEP 2111.06. II.  Especially since the workpiece in the case of Reinhold is a steel blank which is also a semi-finished product of hardenable steel.
	Regarding claim 19, Reinhold in view of Haslmayr et al. teaches a heat treatment installation in which a first zone (4d, see Reinhold, figure 2)  is without any partition walls being configured for austenitizing (see Reinhold, column 2, lines 24-39 and column 3, lines 55-67)said semi-finished products, and a second zone (4c, see Reinhold, figure 2)  wherein said first and second sub-chambers are provided separated from one another by said partition walls (5 and 5a see Reinhold, figure 2). 

Claims 3, 6, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (US Patent No. 7,540,993) in view of Haslmayr et al. (US Patent No. 10,612,108) as applied to claims 1, 9 and 18 above and further in view of 
Sakamoto et al. (US 2001/0023055).
Regarding claims 3, 12 and 20, Reinhold in view of Haslmayr et al. teaches a 
heat treatment installation that comprises an upper and a lower partition walls (5a and 5, see Reinhold, figure 2 and column 4, lines 2-12) extending in a transport direction with a gap remaining therebetween for passing semi-finished products therethrough, and  dividing said furnace chamber into a first sub-chamber (4d, see Reinhold, figure 2 and column 4, lines 2-12) and into a second sub-chamber (4c, see Reinhold, figure 2 and column 4, lines 2-12) but fails to teach an upper partition wall that is adjustable in height or at least one of said at least one upper and lower partition walls that is adjustable in height.
  	Sakamoto et al. teaches a heat treatment installation in a form of a muffle furnace (12, see Sakamoto et al. para [0046]- [0047]), said muffle furnace being divided into at least first and second heating chambers (28, 30, see Sakamoto et al. , figure 1 and para [0047], [0048] and [0068]) by a partition member comprising an upper partition wall (i.e. shutter member 40, see Sakamoto et al. , figure 1 and para [0047], [0048] and [0068])  and a lower partition wall (50, see Sakamoto et al. , figure 1 and para [0047], [0048] and [0068]); wherein the upper partition wall (40) is adjustable in height to allow movement of workpiece from the first chamber to the second chamber and also to close or tightly secure the first and second chambers gas tight  from each other (see Sakamoto et al., para [0068]).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the heat treatment installation of Reinhold in view of Haslmayr et al. to use an upper partition wall that is adjustable in height as exemplified by Sakamoto et al. and that would allow movement of workpieces from the first chamber to the second chamber and also to close or tightly secure the first and second chambers gas tight  from each other.
	Regarding claims 6 and 15, Reinhold in view of Haslmayr et al. and Sakamoto et 
al. teaches an upper partition wall (50 see Sakamoto et al., figure 1 and para [0047], [0048] and [0068]) that is adjustable in height but fails to particularly teach a lower partition wall that is adjustable in height. However, Sakamoto et al., teaches that among the reasons for making the upper partition wall adjustable in height is to allow movement of workpieces from the first chamber to the second chamber and also to close or tightly secure the first and second chambers gas tight from each other. The lower partition wall, therefore, could reasonably be expected to do the same if it were configured to be adjustable in height. Hence selection to make the lower partition wall in the heat treatment installation of Reinhold in view of Haslmayr et al. and Sakamoto et al.  rather adjustable in height instead of the upper partition wall would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention since doing so would have meant a mere rearrangement of parts that would yield expected result without changing the operation of the heat treatment installation. Furthermore, it has been well settled that claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not 
have modified the operation of the device. Also see MPEP 2144.04. VI. C.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Pohl; et al. (US 8,733,144), Loecker et al. (US 8,460,484), 
Fernandez De Retana Arregui et al. (US 11,295,695) and Mantegani (US 4,249,895) are also cited in PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733